HOFFMAN, Judge,
dissenting.
I respectfully dissent.
The purpose behind the relevant Indiana statutes and the Rules for Small Claims was to provide an inexpensive and speedy method of obtaining judicial determination of claims for small amounts of money. The interpretation placed on S.C. 11(D), by the majority, is inconsistent with that purpose.
When the rule addresses collection costs, it is referring to all the expenses incurred by the judgment creditor in collecting his judgment and not restricted to only court costs. The last sentence of the rule reads:
“If formal collection procedures are unsuccessful, and if the judgment creditor has been required to pay any fees to the court for the purpose of pursuing formal collection, the court may, in its discretion, order that all or a portion of the collection fees be refunded.”
This rule speaks of court costs or fees payed to the court. Thus a clear distinction is demonstrated within the rule itself as to court costs or fees and collection costs. The words “collection cost” clearly go beyond the definition of costs as defined in Indiana case law.
I would affirm the trial court.